Title: From Thomas Jefferson to William Gough, 12 October 1822
From: Jefferson, Thomas
To: Gough, William


Sir
Monticello.
Oct. 12. 22.
My business here has rendered it impossible for me to visit Poplar Forest as yet; in the mean time my taxes are becoming due in Bedford, and not knowing their amount, to prevent difficulty I inclose an order on Colo Bernard Peyton of Richmond in favor of the Sheriff of Bedford, naming one hundred Dollars but leaving a blank after the hundred for you to fill up with the additional odd dollars and cents, whatever they may be. I write to Colo Peyton to inform him of this draught and that the odd Dollars & cents will be filled up by another hand. accept of my best wishes.Th: Jefferson